IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EDWARD FREEMAN,                            : No. 165 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MAJOR HYUNDAI OF STROUDSBURG,              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.